Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

PNMAC GMSR ISSUER TRUST,

as Issuer

and

CITIBANK, N.A.,

as Indenture Trustee

and

PENNYMAC LOAN SERVICES, LLC,

as Administrator and as Servicer

and

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

and consented to by

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

--------------------------------------------------------------------------------

OMNIBUS AMENDMENT NO. 1

Dated as of February 16, 2017

to the

SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

Dated as of December 19, 2016

and

SERIES 2016-MBS ADV1 INDENTURE SUPPLEMENT

Dated as of December 19, 2016

--------------------------------------------------------------------------------

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED Notes, SERIES 2016-MSRVF1 and Series 2016-MBSADV1

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

OMNIBUS AMENDMENT NO. 1 TO SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT AND SERIES
2016-MBSADV1 INDENTURE SUPPLEMENT

This Omnibus Amendment No. 1 (this “Amendment”) to the Series 2016-MSRVF1
Indenture Supplement (as defined below) and Series 2016-MBSADV1 Indenture
Supplement (as defined below) is dated as of February 16, 2017, by and among
PNMAC GMSR ISSUER TRUST, as issuer (the “Issuer”), CITIBANK, N.A. (“Citibank”),
as indenture trustee (the “Indenture Trustee”), PENNYMAC LOAN SERVICES, LLC, as
administrator (in such capacity, the “Administrator”) and as servicer (in such
capacity, the “Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as administrative agent (the “Administrative Agent”), and is consented to by
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as sole noteholder of 100% of
Outstanding Notes (the “Noteholder”).

RECITALS

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent are parties to that certain Amended and Restated
Indenture, dated as of February 16, 2017 (the “Existing Base Indenture”), the
provisions of which are incorporated, as modified by that certain Series
2016-MSRVF1 Indenture Supplement, dated as of December 19, 2016 (as amended,
restated, supplement or otherwise modified from time to time, the “Series
2016-MSRVF1 Indenture Supplement”) and that certain Series 2016-MBSADV1
Indenture Supplement, dated as of December 19, 2016 (as amended, restated,
supplement or otherwise modified from time to time, the “Series 2016-MBSADV1
Indenture Supplement”, and together with the Series 2016-MSRVF1 Indenture
Supplement, the “Existing Indenture Supplements”, and together with the Existing
Base Indenture, the “Existing Indenture”), among the Issuer, Citibank, the
Servicer, the Administrator and the Administrative Agent.  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Indenture;

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer, the
Administrative Agent and the Noteholder have agreed, subject to the terms and
conditions of this Amendment, that the Existing Indenture Supplements be amended
to reflect certain agreed upon revisions to the terms of the Existing Indenture
Supplements; 

WHEREAS, pursuant to Section 12.2 of the Existing Base Indenture, the Issuer,
the Indenture Trustee, the Administrator, the Servicer and the Administrative
Agent, with prior notice to each Note Rating Agency and the consent of the
Majority Noteholders of each Series materially and adversely affected by such
amendment of the Existing Base Indenture, by Act of said Noteholders delivered
to the Issuer, the Administrator, the Servicer, the Administrative Agent and the
Indenture Trustee, upon delivery of an Issuer Tax Opinion (unless the
Noteholders unanimously consent to waive such opinion), for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, the Existing Indenture Supplements;

WHEREAS, pursuant to Section 12.2 of the Existing Base Indenture, the parties
hereto may amend the Existing Indenture Supplement with the consent of each of
the Noteholders of the Notes of the related Series or as otherwise specified in
the Existing Indenture Supplement; 





1

--------------------------------------------------------------------------------

 

 

WHEREAS, pursuant to Section 12.3 of the Existing Base Indenture, in executing
or accepting the additional trusts created by any amendment or Indenture
Supplement of the Existing Base Indenture permitted by Article XII or the
modifications thereby of the trusts created by the Existing Base Indenture, the
Indenture Trustee will be entitled to receive, and (subject to Section 11.1 of
the Existing Base Indenture) will be fully protected in relying upon, an Opinion
of Counsel stating that the execution of such amendment or Indenture Supplement
is authorized and permitted by the Existing Base Indenture and that all
conditions precedent thereto have been satisfied (the “Authorization Opinion”);
provided, that no such Authorization Opinion shall be required in connection
with any amendment or Indenture Supplement consented to by all Noteholders if
all of the Noteholders have directed the Indenture Trustee in writing to execute
such amendment or Indenture Supplement;

WHEREAS, there are currently two Outstanding Series of Notes, (i) the Series
2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), which was issued to PennyMac
Loan Services, LLC (“PLS”) pursuant to the terms of Series 2016-MSRVF1 Indenture
Supplement, and which was financed by CSCIB under the Series 2016-MSRVF1 Master
Repurchase Agreement, dated as of December 19, 2016, by and among the
Administrative Agent, CSCIB, as buyer and PLS, as seller (the “MSRVF1 Repurchase
Agreement”), pursuant to which PLS sold all of rights, title and interest in the
Series 2016-MSRVF1 Note to CSCIB and (ii) the Series 2016-MBSADV1 Note (the
“Series 2016-MBSADV1 Note”, and together with the Series 2016-MSRVF1 Note, the
“Outstanding Notes”), which was issued pursuant to that certain Series
2016-MBSADV1 Indenture Supplement;

WHEREAS, (i) pursuant to the Series 2016-MSRVF1 Indenture Supplement, with
respect to the Series 2016-MSRVF1 Note, any Action provided by the Existing Base
Indenture or the Series 2016-MSRVF1 Indenture Supplement to be given or taken by
a Noteholder shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1
Note under the MSRVF1 Repurchase Agreement and (ii) pursuant to the terms of the
Note Purchase Agreement, dated as of December 19, 2016, by and among the Issuer,
CSFB, as the Administrative Agent and CSCIB, as purchaser, CSCIB is the
purchaser and sole noteholder of the Series 2016-MBSADV1 Note, and therefore
CSCIB is the sole Noteholder the Outstanding Notes materially and adversely
affected by such amendment of the Existing Indenture Supplements;

WHEREAS, pursuant to Section 9 of the Series 2016-MBSADV1 Indenture Supplement
and Section 10 of the Series 2016-MSRVF1 Indenture Supplement, the parties
hereto may enter into an amendment to supplement, amend or revise any term or
provision of the Existing Indenture Supplements pursuant to the terms and
provisions of Section 12.2 of the Existing Base Indenture with the consent of
the Noteholder of 100% of the Outstanding Notes; and

WHEREAS, as of the date hereof, there are no Classes or Series of Outstanding
Notes rated by any Note Rating Agency.

NOW, THEREFORE, the Issuer, Indenture Trustee, the Administrator, the Servicer
and the Administrative Agent hereby agree, in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, that the Existing Indenture Supplements are
hereby amended as follows: 





2

--------------------------------------------------------------------------------

 

 

Section 1.        Amendment to the Existing Indenture Supplements.

Clauses (a) and (c) of Section 7 of the Series 2016-MSRVF1 Indenture Supplement
and clauses (a) and (c) of Section 6 of the Series 2016-MBSADV1 Indenture
Supplement are hereby amended by deleting the references to “Administrative
Agent” therein and replacing them with “Indenture Trustee”.

Section 2.        No Note Rating Agency.  As of the date hereof and prior to the
execution of this Amendment, there are no Classes or Series of Outstanding Notes
rated by any Note Rating Agency.

Section 3.       Waiver of Issuer Tax Opinion and Authorization Opinion. 
Pursuant to Section 12.2 of the Existing Base Indenture, Section 9(a) of the
Series 2016-MBSADV1 Indenture Supplement, and Section 10(a) of the Series
2016-MSRVF1 Indenture Supplement, the Noteholder hereby waives and instructs the
Administrative Agent and the Indenture Trustee to waive the provisions of
Section 12.2 of the Existing Base Indenture, Section 9(a) of the Series
2016-MBSADV1 Indenture Supplement, and Section 10(a) of the Series 2016-MSRVF1
Indenture Supplement which require delivery of an Issuer Tax Opinion with
respect to this Amendment. Pursuant to Section 12.3 of the Existing Base
Indenture, the Noteholder hereby waives and instructs the Administrative Agent
and the Indenture Trustee to waive the provisions of Section 12.3 of the
Existing Base Indenture which requires delivery of an Authorization Opinion with
respect to this Amendment.

Section 4.       Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective on the date (the “Amendment Effective Date”) upon the
execution and delivery of this Amendment by all parties hereto.

Section 5.        Consent, Acknowledgment and Waivers by 100% of the
Noteholders.

By execution of this Amendment, Credit Suisse AG, Cayman Islands Branch, in its
capacity as sole Noteholder of the Outstanding Notes hereby consents to this
Amendment. The Noteholder certifies that it is the sole Noteholder of all the
Outstanding Notes related to each Series with the right to instruct the
Indenture Trustee. In addition, the Noteholder certifies as to itself that (i)
it is authorized to execute and deliver this consent and such power has not been
granted or assigned to any other person, (ii) the Person executing this
Indenture Supplement on behalf of the Noteholder is duly authorized to do so,
(iii) the Indenture Trustee may conclusively rely upon such consent and
certifications, (iv) the execution by the Noteholder of this Amendment should be
considered an “Act” by Noteholders pursuant to Section 1.5 of the Existing Base
Indenture, and (v) it acknowledges and agrees that the amendments effected by
this Amendment shall become effective on the Amendment Effective Date.

Section 6.        Representations and Warranties.  The Issuer hereby represents
and warrants to the Indenture Trustee, the Administrative Agent and the
Noteholder that as of the date hereof it is in compliance with all the terms and
provisions set forth in the Existing Indenture on its part to be observed or
performed remains bound by the terms thereof, and that no Event of





3

--------------------------------------------------------------------------------

 

 

Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 9.1 of the Existing Base
Indenture. 

Section 7.      Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Indenture shall continue to be, and shall remain,
in full force and effect in accordance with its terms and the execution of this
Amendment.

Section 8.        No Recourse.  It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Savings Fund Society, FSB d/b/a Christiana Trust (“Christiana”), not
individually or personally but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, warranties, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, warranties, undertakings and agreements by Christiana
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Christiana,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) Christiana has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer in this
Amendment and (e) under no circumstances shall Christiana be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Amendment or any other related
documents.

Section 9.        Successors and Assigns.  This Amendment shall be binding upon
the parties hereto and their respective successors and assigns.

Section 10.    GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 11.    Counterparts.  The Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 12.      Entire Agreement.  The Existing Indenture, as amended by this
Amendment, constitutes the entire agreement among the parties hereto with
respect to the subject





4

--------------------------------------------------------------------------------

 

 

matter hereof, and fully supersedes any prior or contemporaneous agreements
relating to such subject matter. 

Section 13.      Recitals.  The recitals and statements contained in this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee does not assume any responsibility for their correctness.  The Indenture
Trustee does not make any representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder.)  In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Existing Indenture
relating to the conduct of, or affecting the liability of or affording
protection to it.

[Signature Pages Follow]

 

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By:  Wilmington Savings Fund Society, FSB

 

d/b/a Christiana Trust, not in its individual

 

capacity but solely as Owner Trustee

 

 

 

 

 

By:

/s/ Jeffrey R. Everhart

 

Name:  Jeffrey R. Everhart, AVP

 

Title:

 





[PNMAC GMSR ISSUER TRUST Omnibus Amendment No. 1  to Series 2016-MSRVF1
Indenture Supplement and Series 2016-MBSADV1 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

PENNYMAC LOAN SERVICES, LLC, as

 

Servicer and as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:  Pamela Marsh

 

Title:    Managing Director, Treasurer

 





[PNMAC GMSR ISSUER TRUST Omnibus Amendment No. 1  to Series 2016-MSRVF1
Indenture Supplement and Series 2016-MBSADV1 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as Indenture Trustee, and

 

not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:  Valerie Delgado

 

Title:    Vice President

 





[PNMAC GMSR ISSUER TRUST Omnibus Amendment No. 1  to Series 2016-MSRVF1
Indenture Supplement and Series 2016-MBSADV1 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE FIRST BOSTON

 

MORTGAGE CAPITAL LLC, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:  Dominic Obaditch

 

Title:    Vice President

 





[PNMAC GMSR ISSUER TRUST Omnibus Amendment No. 1  to Series 2016-MSRVF1
Indenture Supplement and Series 2016-MBSADV1 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

CONSENTED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as 100% Noteholder of the Series 2016-

 

MSRVF1 Variable Funding Note and Series 2016-

 

MBSADV1 Variable Funding Note

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

Name:  Patrick J. Hart

 

Title:    Authorized Signatory

 

 

 

 

 

By:

/s/ Erin McCutcheon

 

Name:  Erin McCutcheon

 

Title:    Authorized Signatory

 

 

[PNMAC GMSR ISSUER TRUST Omnibus Amendment No. 1  to Series 2016-MSRVF1
Indenture Supplement and Series 2016-MBSADV1 Indenture Supplement]

--------------------------------------------------------------------------------